                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


 RICHARD P. COOK, Plan Trustee for           )
 Yahweh Center, Inc.                         )
                    Appellant                )
                                             )
 vs.                                         )           JUDGMENT IN A CIVIL CASE
                                             )             CASE NO. 7:19-CV-77-M
 UNITED STATES OF AMERICA,                   )
                                             )
                     Appellee.               )



Decision by Court.

This action came before the Honorable Richard E. Myers II, United States District Judge,
for ruling as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that the Bankruptcy Court's order and
judgment are AFFIRMED.




This Judgment filed and entered on May 20, 2020, and copies to:
Anne J. Randall (via CM/ECF electronic notification)
Richard Preston Cook (via CM/ECF electronic notification)
Erin F. Darden (via CM/ECF electronic notification)
Ward Benson (via CM/ECF electronic notification)




 May 20, 2020                                          Peter A. Moore, Jr.
                                                       Clerk of Court



                                                 By:
                                                       Deputy Clerk




          Case 7:19-cv-00077-M Document 23 Filed 05/20/20 Page 1 of 1
